
	
		I
		112th CONGRESS
		1st Session
		H. R. 1262
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Connolly of
			 Virginia (for himself, Ms.
			 Norton, Mr. Deutch, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reform the United States Postal Service in order to
		  fulfill its constitutional mandate, to improve its efficiency, to help it meet
		  its universal service obligation, and to facilitate private sector economic
		  growth.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Reform the Postal Service for
			 the 21st Century Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Assistance to facilitate voting by mail.
					Sec. 4. Provisions relating to the postal delivery vehicle
				fleet.
					Sec. 5. Forever box.
					Sec. 6. Nonpostal products and services.
					Sec. 7. Study relating to consolidated mailings.
					Sec. 8. Study relating to the cost of Government
				mailings.
					Sec. 9. Packaging of postal services and products.
					Sec. 10. After-delivery payment arrangements.
					Sec. 11. Small business mailing pools.
					Sec. 12. Electronic post office box services.
					Sec. 13. Contracting provisions.
					Sec. 14. Supervisory and other managerial organizations of the
				Postal Service.
					Sec. 15. Energy efficiency projects.
					Sec. 16. Required period for notice and comment with respect to
				changes in mailing rules.
					Sec. 17. Negotiated service agreements for market-dominant
				products.
					Sec. 18. Electronic communication products.
				
			2.DefinitionsFor purposes of this Act—
			(1)the term
			 Postal Service means the United States Postal Service;
			(2)the term
			 market-dominant product has the meaning given such term by section
			 102 of title 39, United States Code;
			(3)the term
			 Postal fleet means that portion of the Federal fleet (within the
			 meaning of section 303(b) of the Energy Policy Act of 1992 (42 U.S.C. 13212(b))
			 which is owned, operated, leased, or otherwise controlled by or assigned to the
			 Postal Service and used primarily in the delivery of mail;
			(4)the term
			 motor vehicle means any self-propelled vehicle designed for
			 transporting persons or property on a street or highway;
			(5)the term
			 electric motor vehicle means a motor vehicle powered solely by an
			 electric motor that draws current from rechargeable storage batteries, fuel
			 cells, photovoltaic arrays, or other sources of electric current;
			(6)the term
			 small business concern means a small business as defined pursuant
			 to section 3 of the Small Business Act (15 U.S.C. 632) and relevant regulations
			 promulgated pursuant thereto;
			(7)the term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any
			 other territory or possession of the United States; and
			(8)the term
			 United States, as used in a geographical sense, includes the
			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any
			 other territory or possession of the United States.
			3.Assistance to
			 facilitate voting by mailIt
			 is the sense of Congress that the Postal Service should consider a simplified
			 rate structure for election ballots sent by voters by mail as part of its
			 review of potential new election mail products.
		4.Provisions
			 relating to the postal delivery vehicle fleet
			(a)Electric
			 vehiclesThe Postal Service
			 shall implement a plan, which it shall present in advance to Congress, to
			 replace or convert 2,000 gasoline-powered delivery vehicles with electric
			 vehicles by January 1, 2017.
			(b)Conversion to
			 electric motor vehicles
				(1)In
			 generalIt is the sense of
			 Congress that the Postal Service should—
					(A)during each year
			 in the 10-year period beginning on the date of enactment of this Act, replace
			 at least 10 percent of the gasoline-powered motor vehicles in the Postal fleet
			 with electric motor vehicles;
					(B)take such measures
			 as may be necessary to ensure that, by the end of the 10-year period described
			 in subparagraph (A), at least 75 percent of the Postal fleet is comprised of
			 electric motor vehicles; and
					(C)carry out the
			 preceding provisions of this paragraph, in coordination with local electric
			 distribution companies, in a manner consistent with the goals of—
						(i)maintaining
			 electric grid reliability; and
						(ii)minimizing
			 charging costs of electric motor vehicles in the Postal fleet.
						(2)Buy
			 AmericanNotwithstanding any other provision of law, electric
			 motor vehicles acquired to carry out this subsection shall be electric motor
			 vehicles manufactured in the United States. The Postal Service shall ensure
			 that manufacturers of electric motor vehicles so acquired solicit competitive
			 bids for electric drive components and storage devices from domestic
			 manufacturers that participate in the Department of Energy’s Electric Drive
			 Vehicle Battery and Component Manufacturing Initiative (or successor program,
			 as determined by the Postal Service in consultation with the Secretary of
			 Energy).
				(3)Borrowing
			 authority
					(A)In
			 generalThe Postal Service
			 may borrow money and issue and sell such obligations as it determines necessary
			 to carry out this subsection.
					(B)Terms and
			 conditionsThe authority under subparagraph (A) shall be
			 available to the Postal Service, subject to the provisions of sections 2005
			 through 2007 of title 39, United States Code, to the same extent and in the
			 same manner as if it were the corresponding authority described in the first
			 sentence of subsection (a)(1) of such section 2005, except that—
						(i)the
			 amount of obligations outstanding under this paragraph shall not be taken into
			 account nor subject to—
							(I)the last sentence
			 of subsection (a)(1) of such section 2005;
							(II)subsection (a)(2)
			 of such section 2005, except as provided in clause (iv); or
							(III)the
			 dollar-amount limitation set forth in section 2006(b) of such title;
							(ii)obligations
			 issued by the Postal Service under this paragraph shall mature within a period
			 not to exceed 10 years from the date of issuance;
						(iii)(I)if the Secretary of the
			 Treasury makes an election under section 2006(a) to purchase such obligations,
			 the rate of interest on such obligations shall be zero; and
							(II)if those obligations are issued and sold
			 under the last sentence of section 2006(a) to a party or parties other than the
			 Secretary of the Treasury, any interest on such obligations shall be payable by
			 the Government of the United States and not by the Postal Service;
							(iv)if
			 the Postal Service does not repay the principal of any obligations under this
			 paragraph (whether sold in the manner described in clause (iii)(I) or issued in
			 the manner described in clause (iii)(II)) in timely fashion—
							(I)the unpaid portion
			 of such principal shall, after the deadline for repayment, be taken into
			 account for purposes of section 2005(a)(2) of such title 39; and
							(II)if the
			 application of subclause (I) causes the aggregate amount of obligations, issued
			 by the Postal Service, which are outstanding at any one time to exceed the
			 maximum amount allowable under such section 2005(a)(2), the further exercise of
			 any borrowing authority under this paragraph shall be suspended until such
			 aggregate amount is reduced to a level that does not exceed that maximum amount
			 allowable; and
							(v)the
			 aggregate amount of obligations outstanding under this paragraph at any one
			 time shall not exceed $6,000,000,000.
						(c)Authority To use
			 fleet vehicles for certain purposes besides mail delivery
				(1)In
			 generalSection 404(a) of title 39, United States Code, is
			 amended—
					(A)by redesignating paragraphs (6) through (8)
			 as paragraphs (7) through (9), respectively; and
					(B)by inserting after
			 paragraph (5) the following:
						
							(6)to provide services, other than postal
				services (as defined in section 102(5)) and in a manner that generates revenue
				for the Postal Service, if the Postal Service determines that the provision of
				that service would utilize the processing, transportation, delivery, retail
				network, or technology of the Postal Service in a manner that is consistent
				with the public interest;
							.
				
					(2)Reporting
			 requirementNot later than 2 years after the date of enactment of
			 this Act, the Postal Service shall submit to Congress a written report on the
			 operation of the amendment made by paragraph (1). Such report shall
			 specifically include a description of any agreements or other arrangements
			 entered into by the Postal Service for the purpose of allowing vehicles in the
			 Postal fleet to be used for purposes relating to monitoring weather conditions
			 (including air pollution) or road conditions. Such report shall—
					(A)to the extent that
			 it relates to monitoring weather conditions, be prepared in consultation with
			 the National Weather Service;
					(B)to the extent that
			 it relates to monitoring air pollution, be prepared in consultation with the
			 Environmental Protection Agency; and
					(C)to the extent that
			 it relates to monitoring road conditions, be prepared in consultation with the
			 Department of Transportation.
					5.Forever
			 boxIt is the sense of
			 Congress that the Postal Service should consider creating a “Forever Box” for
			 customers to mail parcels of a certain size, analogous to the “Forever
			 Stamp”.
		6.Nonpostal
			 products and services
			(a)Co-Location of
			 post offices at retail facilities
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Postal Service shall submit a plan on the co-location of post
			 offices at retail facilities to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(2)ContentsThe plan under paragraph (1) shall—
					(A)be developed in consultation with the
			 Postal Regulatory Commission;
					(B)provide for an increase in the co-location
			 of post offices at retail facilities to enable the United States Postal Service
			 to offer its products and services at those locations;
					(C)consider the
			 impact of any co-location decisions on small communities and rural areas before
			 taking actions to co-locate post offices; and
					(D)ensure
			 that—
						(i)service shall
			 continue in small communities and rural areas after implementation of the
			 plan;
						(ii)the
			 United States Postal Service solicits community input before making decisions
			 about co-location;
						(iii)the quality of
			 products and services offered in co-located facilities are consistent with
			 those offered in post offices;
						(iv)products and
			 services provided in co-located facilities will be provided through the
			 employment of employees of the Postal Service, to the same extent as if such
			 products and services had not been relocated from a post office; and
						(v)co-location shall
			 be permitted only to the extent that the Postal Service determines (and the
			 Postal Regulatory Commission concurs) that net revenues will increase with
			 respect to the operations of the post office or post offices so
			 co-located.
						(3)Reporting
			 requirementThe Postal Service shall submit a report, once every
			 2 years, on the progress of implementing the plan on the co-location of post
			 offices at retail facilities under this subsection to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(b)Specific
			 powersSection 404(a) of title 39, United States Code, is
			 amended—
				(1)by redesignating
			 paragraphs (6) through (8) as paragraphs (7) through (9), respectively;
			 and
				(2)by inserting after
			 paragraph (5) the following:
					
						(6)to provide services other than postal
				services, but only after determining that the provision of those other services
				would use the processing, transportation, delivery, retail network, and
				technology of the Postal Service (whichever apply) in a manner that is
				consistent with the public interest;
						.
				
				(c)Wine and beer
			 shipping
				(1)Amendments to
			 title 18, United States Code
					(A)Nonmailable
			 articlesSection 1716(f) of
			 title 18, United States Code, is amended by striking mails and
			 inserting mails, except to the extent that the mailing is allowable
			 under section 3001(p) of title 39.
					(B)IntoxicantsSection 1154(a) of title 18, United States
			 Code, is amended by inserting or, with respect to the mailing of wine or
			 malt beverages, to the extent allowed under section 3001(p) of title 39
			 after mechanical purposes.
					(2)Amendment to
			 title 39, United States CodeSection 3001 of title 39, United
			 States Code, is amended by adding at the end the following:
					
						(p)(1)Wine or malt beverages shall be considered
				mailable if mailed by a licensed winery or brewery, in accordance with
				applicable regulations under paragraph (2).
							(2)The Postal Service shall prescribe such
				regulations as may be necessary to carry out this subsection, including
				regulations providing that—
								(A)the mailing shall be by a means established
				by the Postal Service to ensure direct delivery to the addressee or a duly
				authorized agent at a postal facility;
								(B)the addressee shall be an individual at
				least 21 years of age, and shall present a valid, government-issued photo
				identification at the time of delivery;
								(C)the wine or malt beverages may not be for
				resale or other commercial purpose; and
								(D)the winery or brewery involved
				shall—
									(i)certify in writing to the satisfaction of
				the Postal Service that the mailing is not in violation of any provision of
				this subsection or regulation prescribed under this subsection; and
									(ii)provide any other information or
				affirmation that the Postal Service may require, including with respect to the
				prepayment of State alcohol beverage taxes.
									(3)For purposes of this subsection, a winery
				or brewery shall be considered to be licensed if it holds an appropriate basic
				permit issued under the Federal Alcohol Administration
				Act.
							. 
				(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect 180 days after the date of enactment of this
			 Act.
				7.Study relating to
			 consolidated mailings
			(a)DefinitionsFor purposes of this section—
				(1)the term transpromotional
			 mailing refers to the use of a single mailing to provide, in addition to
			 information provided by the mailing source, other information of potential
			 interest to the recipient from a different source; and
				(2)the term consolidated mailing
			 refers to a combined mailing, contained in a single envelope or cover,
			 comprised of mail matter from more than one Federal agency.
				(b)StudyThe
			 Postal Service shall conduct a study and submit to Congress, within 2 years
			 after the date of enactment of this Act, a report on ways to promote the use of
			 transpromotional or consolidated mailings. Included as part of such report
			 shall be—
				(1)findings regarding
			 the effect that the greater use of transpromotional or consolidated mailings is
			 likely to have in terms of—
					(A)expanded mail
			 volume;
					(B)efficiencies in
			 the dissemination of information by Federal agencies; and
					(C)other relevant
			 measures; and
					(2)recommendations
			 for such legislation or other actions as the Postal Service considers necessary
			 to achieve the optimal levels of transpromotional or consolidated
			 mailings.
				8.Study relating to
			 the cost of Government mailings
			(a)In
			 generalWithin 1 year after
			 the date of enactment of this Act, there shall be submitted to Congress the
			 results of a study relating to the mailing costs, attributable to each agency
			 or other entity in the executive branch of the Government, of sending mail by
			 using the Postal Service, as compared to the services of a carrier other than
			 the Postal Service. The report shall include, for the Postal Service and each
			 of the other respective carriers—
				(1)an estimate of the
			 per-mile mailing costs for each class of mail; and
				(2)such other
			 information as may be necessary to allow meaningful comparisons to be
			 made.
				(b)RegulationsThe
			 requirements of this section shall be carried out in such manner as the
			 President may require.
			9.Packaging of
			 postal services and productsIt is the sense of Congress that the Postal
			 Service should consider—
			(1)establishing
			 packages of postal services and products; and
			(2)marketing those
			 packages to small businesses and other potential users.
			10.After-delivery
			 payment arrangementsNothing
			 in title 39, United States Code, or any other provision of law, shall prevent
			 the Postal Service from entering into arrangements whereby the sender of a
			 mailing may be allowed to defer payment of postage until after the item
			 involved has been delivered.
		11.Small business
			 mailing pools
			(a)In
			 generalNothing in title 39,
			 United States Code, or any other provision of law, shall prevent the Postal
			 Service from promoting, or providing technical assistance in connection with,
			 the creation of small business and other mailing pools, the purpose of which is
			 to allow each member of such pool to take advantage of postage rates applicable
			 to bulk mailings and other discounts.
			(b)Reporting
			 requirementThe Postal Service shall submit a written report to
			 Congress, at least once every 3 years, on the operation of this section.
			12.Electronic post
			 office box services
			(a)In
			 generalThe Postal Service
			 may, in partnership with a private sector provider of electronic mail services,
			 carry out a pilot program which is designed to test the feasibility and
			 desirability of an integrated electronic system for the receipt, storage,
			 transport, and delivery of mail directed to physical addresses and post office
			 boxes.
			(b)Reporting
			 requirement
				(1)In
			 generalWithin 3 years after the date of enactment of this Act,
			 the Postal Service shall submit to Congress a report describing the design,
			 operation, and recommendations of the Postal Service with respect to the pilot
			 program under this section.
				(2)Role of
			 PRCAt least 6 months before submitting its report to Congress,
			 the Postal Service shall transmit a copy of its report to the Postal Regulatory
			 Commission for comments. The Postal Service shall append to the report any
			 written comments received from the Postal Regulatory Commission under this
			 paragraph.
				13.Contracting
			 provisions
			(a)In
			 generalPart I of title 39, United States Code, is amended by
			 adding at the end the following:
				
					“Chapter 7—Contracting
				Provisions
					“Sec.
					“701. Definitions.
					“702. Advocate for
				competition.
					“703. Delegation of contracting
				authority.
					“704. Posting of justifications
				of noncompetitive contracts.
					“705. Review of ethical
				issues.
					“706. Ban on certain
				contracts.
				
				
					701.DefinitionsIn this chapter—
						(1)the term contracting officer
				means an employee of a covered postal entity who has authority to enter into a
				postal contract;
						(2)the term
				covered postal entity means—
							(A)the United States
				Postal Service; or
							(B)the Postal
				Regulatory Commission;
							(3)the term
				head of a covered postal entity means—
							(A)in the case of the
				United States Postal Service, the Postmaster General; or
							(B)in the case of the
				Postal Regulatory Commission, the Postal Regulatory Commission;
							(4)the term postal contract means
				any contract (including any agreement or memorandum of understanding) entered
				into by a covered postal entity for the procurement of goods or services;
				and
						(5)the term
				senior procurement executive means the senior procurement
				executive of a covered postal entity.
						702.Advocate for
				competition
						(a)Establishment
				and designation
							(1)There is
				established in each covered postal entity an advocate for competition.
							(2)The head of each
				covered postal entity shall—
								(A)designate for the
				covered postal entity and for each procuring activity of the covered postal
				entity 1 officer or employee (other than the senior procurement executive) to
				serve as the advocate for competition;
								(B)not assign such
				officer or employee any duties or responsibilities that are inconsistent with
				the duties and responsibilities of the advocates for competition; and
								(C)provide such
				officer or employee with such staff or assistance as may be necessary to carry
				out the duties and responsibilities of the advocate for competition, such as
				persons who are specialists in engineering, technical operations, contract
				administration, financial management, supply management, and utilization of
				small and disadvantaged business concerns.
								(b)Duties and
				functionsThe advocate for competition of each covered postal
				entity shall—
							(1)be responsible for
				challenging barriers to and promoting full and open competition in the
				procurement of goods and services by the covered postal entity;
							(2)review the
				procurement activities of the covered postal entity;
							(3)identify and
				report to the senior procurement executive—
								(A)opportunities and
				actions taken to maximize full and open competition in the procurement
				activities of the covered postal entity; and
								(B)any condition or
				action which has the effect of unnecessarily restricting competition in the
				procurement actions of the covered postal entity;
								(4)prepare and
				transmit to the head of each covered postal entity, the Board of Governors of
				the United States Postal Service, and Congress an annual report
				describing—
								(A)the activities of
				the advocate under this section;
								(B)initiatives
				required to increase competition; and
								(C)barriers to the
				use of full and open competition to the maximum extent practicable;
								(5)recommend to the
				senior procurement executive the goals and the plans for increasing competition
				on a fiscal year basis;
							(6)recommend to the
				senior procurement executive a system of personal and organizational
				accountability for competition, which may include the use of recognition and
				awards to motivate program managers, contracting officers, and others in
				authority to promote competition in procurement programs; and
							(7)describe other
				ways in which the covered postal entity has emphasized competition in programs
				for procurement training and research.
							(c)ResponsibilitiesThe
				advocate for competition for each procuring activity shall be responsible for
				promoting full and open competition, promoting the acquisition of commercial
				items, and challenging barriers to such acquisition, including such barriers as
				unnecessarily restrictive statements of need, unnecessarily detailed
				specifications, and unnecessarily burdensome contract clauses.
						703.Delegation of
				contracting authority
						(a)In
				general
							(1)PolicyNot later than 60 days after the date of
				enactment of the U.S. Postal Service
				Improvements Act of 2010, the head of each covered postal entity
				shall issue a policy on contracting officer delegations of authority for the
				covered postal entity.
							(2)ContentsThe policy issued under paragraph (1) shall
				require that—
								(A)notwithstanding
				any delegation of contracting authority, the ultimate responsibility and
				accountability for the award and administration of postal contracts resides
				with the senior procurement executive; and
								(B)a contracting
				officer shall maintain an awareness of and engagement in the activities being
				performed on postal contracts for which that officer has cognizance
				notwithstanding any delegation of authority that may have been executed.
								(b)Posting of
				delegations
							(1)In
				generalThe head of each covered postal entity shall make any
				delegation of authority outside the functional contracting unit for the
				procurement of goods or services which exceeds the simplified acquisition
				threshold, as defined under section 4(11) of the Office of Federal Procurement
				Policy Act (41 U.S.C. 403(11)) including any adjustment under section 35A of
				that Act (41 U.S.C. 431A), available on the website of the covered postal
				entity.
							(2)Effective
				dateThis paragraph shall apply to any delegation of authority
				made on or after 30 days after the date of enactment of the
				U.S. Postal Service Improvements Act of
				2010.
							704.Posting of
				justifications of noncompetitive contracts
						(a)In
				generalNot later than 14 days after the date of the award of any
				noncompetitive contract which exceeds the simplified acquisition threshold, as
				defined under section 4(11) of the Office of Federal Procurement Policy Act (41
				U.S.C. 403(11)) including any adjustment under section 35A of that Act (41
				U.S.C. 431A), or within 30 days if the justification and approval for that
				contract is urgent and compelling, a covered postal entity shall make publicly
				available the documents containing the justification and approval of that
				contract.
						(b)Website
							(1)In
				generalSubject to paragraph (2), the documents described under
				subsection (a) shall be made available on the website of the covered postal
				entity.
							(2)Protection of
				proprietary informationThe covered postal entity shall carefully
				screen all justifications for proprietary data, and any references and
				citations as are necessary to protect the proprietary data, or security related
				information and remove all such data or information before making the
				justifications available.
							705.Review of
				ethical issuesIf a
				contracting officer identifies any ethical issues relating to a proposed
				contract and submits those issues and that proposed contract to the designated
				ethics official for the covered postal entity before the awarding of that
				contract, that ethics official shall—
						(1)review the
				proposed contract; and
						(2)advise the
				contracting officer on the appropriate resolution of ethical issues.
						706.Ban on certain
				contracts
						(a)DefinitionsIn
				this section—
							(1)the term
				covered employee means—
								(A)a contracting
				officer; or
								(B)any employee of a
				covered postal entity whose decisionmaking affects a postal contract as
				determined by regulations prescribed by the head of a covered postal entity;
				and
								(2)the term
				final conviction means a conviction, whether entered on a verdict
				or plea, including a plea of nolo contendere, for which a sentence has been
				imposed;
							(b)In
				general
							(1)RegulationsThe
				head of each covered postal entity shall prescribe regulations that—
								(A)prohibit a covered
				employee from entering into a postal contract with any party with whom that
				covered employee is closely affiliated in a nongovernmental capacity,
				regardless of whether or not the postal contract is for private gain;
								(B)require a
				contractor to timely disclose to the chief ethics officers of the covered
				postal entity any relationship described under subparagraph (A) with a covered
				employee in a bid, solicitation, award, or performance of a postal contract;
				and
								(C)include authority
				for the head of the covered postal entity to a grant waiver to any prohibition
				or requirement under subparagraph (A) or (B).
								(2)Posting of
				waiversNot later than 30 days after the head of a covered postal
				entity grants a waiver described under paragraph (1)(C), the head of the
				covered postal entity shall make the waiver available on the website of the
				covered postal entity.
							(c)Contract
				voidance and recovery
							(1)Bribery and
				graft convictionsIn any case in which there is a final
				conviction for a violation of any provision of chapter 11 of title 18 relating
				to a postal contract, the head of a covered postal entity may—
								(A)void that
				contract; and
								(B)recover the
				amounts expended and property transferred by the covered postal entity under
				that contract.
								(2)Obtaining or
				disclosing procurement information
								(A)In
				generalIn any case described under subparagraph (B) relating to
				a postal contract, the head of a covered postal entity may—
									(i)void that
				contract; and
									(ii)recover the
				amounts expended and property transferred by the covered postal entity under
				that contract.
									(B)Conviction or
				administrative determinationA case described under subparagraph
				(A) is any case in which—
									(i)there is a final
				conviction for an offense punishable under section 27(e) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 423(e)); or
									(ii)the head of a
				covered postal entity determines, based upon a preponderance of the evidence,
				that the contractor or someone acting for the contractor has engaged in conduct
				constituting an offense punishable under section 27(e) of that
				Act.
									.
			(b)Technical and
			 conforming amendmentThe table of chapters for part I of title
			 39, United States Code, is amended by adding at the end the following:
				
					
						7.
				  Contracting
				  Provisions701
					
					.
				  
			14.Supervisory and other
			 managerial organizations of the Postal ServiceSection 1004 of title 39, United States
			 Code, is amended—
			(1)in subsection (a),
			 by inserting to ensure reasonable and sustainable workloads and
			 schedules for supervisory and management employees; after other
			 managerial personnel;;
			(2)in subsection (b)
			 (in the second sentence), by inserting as provided under subsection (d)
			 and any changes in, or termination of, pay policies and schedules and fringe
			 benefit programs for members of the supervisors’ organization as provided under
			 subsection (e) before the period; and
			(3)in subsection
			 (e)(1), by inserting , or termination of, after any
			 changes in.
			15.Energy
			 efficiency projects
			(a)In
			 generalIn order to help
			 finance energy efficiency projects with respect to postal operations and
			 facilities, the Postal Service shall have available to it the authority
			 described in subsection (b).
			(b)Authority
			 describedThe authority described in this subsection is the
			 authority to borrow money and to issue and sell obligations. The authority
			 described in the preceding sentence shall be available to the Postal
			 Service—
				(1)in order to carry
			 out subsection (a), subject to the same terms and conditions as apply with
			 respect to the corresponding authority made available under paragraph (3) of
			 section 4(a) in order to carry out the purposes of such section 4(a); except
			 that
				(2)the aggregate
			 amount of obligations outstanding under this paragraph at any one time shall
			 not exceed $1,000,000,000.
				(c)Reporting
			 requirementThe Postal Service shall submit a written report to
			 Congress, once every 2 years, on the operation of this section.
			16.Required period
			 for notice and comment with respect to changes in mailing rules
			(a)In
			 generalThe Postal Service
			 shall by regulation establish procedures under which, before adding,
			 eliminating, or modifying any mailing rules—
				(1)notice of the
			 proposed change shall be provided by publication in the Federal Register;
			 and
				(2)a minimum of 30
			 days shall be provided, after the date of such publication, for public
			 comment.
				(b)ExceptionsSubsection
			 (a)—
				(1)shall not apply to any classification or
			 other rules changes that must be brought before the Postal Regulatory
			 Commission; and
				(2)shall not apply to any change that the
			 Postmaster General certifies has a cumulative cost, to users of the mail, of
			 less than $5,000,000 per year.
				(c)Mailing rules
			 definedFor purposes of this
			 section, the term “mailing rules” means any rules or other requirements of the
			 Postal Service—
				(1)for qualifying,
			 entering, accepting, certifying, or validating mail for specific rates,
			 products, or services; or
				(2)otherwise
			 affecting utilization of the postal system, by a business, nonprofit mailer, or
			 other person.
				Such term includes any rule or other
			 requirement that increases the cost of compliance with existing rules or
			 requirements, whether or not reflected in any discount provided.17.Negotiated
			 service agreements for market-dominant productsThe Postal Service shall submit a written
			 report to Congress, once every 2 years, on measures taken, progress achieved,
			 and any impediments encountered, with respect to the implementation of the
			 special classifications and agreements (as described in section subsection
			 (c)(10) of section 3622 of title 39, United States Code), in connection with
			 the establishment and operation of a system for regulating rates and classes
			 for market-dominant products.
		18.Electronic
			 communication productsThe
			 Postal Service and Postal Regulatory Commission shall, within 12 months after
			 the date of the enactment of this Act, report to Congress on the advisability
			 of creating a not-for-profit venture capital program to help the Postal Service
			 identify and develop electronic communication products that would increase net
			 revenue for the Postal Service.
		
